EMERY CELLI SBGGERHE @ aBAD OD? 36-JMA-JMW Document 14 Filed 04/24/19 Page 1 of 1 PagelD #: 59

Suitable Age Service | | |

UNITED STATES EASTERN DISTRICT COURT OF | HA
AFFIDAVIT OF SERVICE #2333582"

NEW YORK
Index no :2:19-CV-02236-JMA-ARL
Date of Purchase: 04/17/2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff: CHARLES VOLPE ETANO
Defendant: PATRICK RYDER ETAL ETC

 

 

 

STATE OF NEW YORKCOUNTY OF NEW YORK SS.

ANDREW LINDAUER, the undersigned, being duly sworn, deposes and says that I was at the time of service over the
age of eighteen and not a party to this action. I reside in the state of New York.

On 04/18/2019 at 10:43 AM, I served the within SUMMONS AND COMPLAINT; JURY TRIAL DEMANDED on
SERGEANT RUSSELL SACKS at ONE WEST ST - 2ND FL, Mineola, NY11501 in the manner indicated below:

By delivering and leaving a true copy or copies of the aformentioned documents with said ROSE BRUY,
CO-WORKER OF THE DEFENDANT a person of suitable age and discretion.

A description of the DEFENDANT, or other person served on behalf of the DEFENDANT is as follows:

 

 

 

 

 

 

 

 

 

 

Sex Color of skin/race Coior of hair Age Height Weight
Female White Black/Grey 65 §'3"' 130
Other Features:

 

On 04/22/2019 I deposited in the United States mails a true copy or copies of the aforementioned documents properly
enclosed and sealed in a post-paid wrapper addressed to said DEFENDANT at ONE WEST ST - 2ND FL, Mineola,
NY 11501. That address being the actual place of business of the DEFENDANT.

Copy mailed 1st class mail marked personal & confidential not indicating on the outside thereof, by return address or

otherwise that said notice is from an attorney or concerns an action against the ee -

ne

Sworn to and subscribed before me on xX AZ

04/22/2019 ANDREW LINDAUER

AAA Attorney Service Co. of NY, Inc.
20 Vesey Street, Room 1110

New York,NY 10007

(212) 233-3508 Clerk: ASHWINEE

  
   

   

Notary Public, State of New York
No. 01TA46671
Qualified in
Commission Expires 12/31/2022 =
